995 F.2d 305
301 U.S.App.D.C. 405
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Rene J. TRASORRAS, Appellant,v.Lloyd BENTSEN, Secretary, Dept. of Treasury, et al.
No. 92-5220.
United States Court of Appeals, District of Columbia Circuit.
May 20, 1993.

Before:  WALD, RUTH B. GINSBURG and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed April 3, 1992 be affirmed.   The district court acted within its sound discretion in denying the motion for reconsideration of its discovery rulings,  see White v. Fraternal Order of Police, 909 F.2d 512, 517 (D.C.Cir.1990), and properly granted summary judgment for appellees.   Appellant Trasorras did not demonstrate the existence of a genuine issue of material fact.   Appellees articulated non-discriminatory reasons for Trasorras' termination;  Trasorras thereafter failed to indicate any tenable basis for a finding of discrimination.   See Molerio v. FBI, 749 F.2d 815, 822-23 (D.C.Cir.1984).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.